Citation Nr: 9935251	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim of entitlement to 
service connection for a bilateral shoulder disorder.  

In his January 1998 application for VA benefits the veteran 
completed the portion pertaining to nonservice-connected 
disability pension benefits.  The RO did not adjudicate this 
issue.  As this issue has been neither procedurally developed 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  In a rating decision dated May 1986, the RO denied 
entitlement to service connection for dislocation of the 
right and left shoulder.  The RO notified the appellant of 
that decision in a letter dated June 16, 1986.  The appellant 
did not file an appeal within one year.  

2.  The evidence added to the record since the prior final 
denial includes copies of service medical records, personal 
hearing testimony and statements in support of the claim, 
which evidence is duplicative or cumulative of evidence 
previously considered, or does not bear directly and 
substantially upon the specific matter under consideration, 
and it does not provide a more complete picture of the 
circumstances surrounding the origin of the claimed injury or 
disability.  


CONCLUSION OF LAW

The unappealed May 1986 rating decision denying entitlement 
to service connection for the dislocation of the right and 
left shoulders is final.  Evidence submitted since that 
rating decision is not new and material, and the veteran's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1986, the RO denied the veteran's claim for service 
connection for dislocation of the right and left shoulder.  
In June 1998, the RO denied the veteran's request to reopen 
the claim.

The veteran's entrance examination in January 1967 shows that 
the upper extremities were normal.  There was no diagnosis of 
a shoulder disorder.  The veteran specifically denied ever 
having had a painful or "trick" shoulder in the report of 
medical history.  An examination report dated June 1967 also 
does not disclose a shoulder disability.  The veteran again 
specifically denied ever having had a painful or "trick" 
shoulder in the report of medical history.  

In September 1967 the veteran complained of a trick right 
shoulder.  He was referred for an orthopedic evaluation.  An 
orthopedic examination report, dated in September 1967, 
indicates that the veteran stated that his right shoulder 
"went out" approximately three years prior to service, as a 
result of wrestling, and that this had happened several times 
since then, including on the previous day.  It was reported 
that there had been no medical documentation of the episodes.  
Physical examination revealed a pain free range of motion in 
the right shoulder, both passive and active, with good muscle 
power.  No point tenderness or instability in either 
acromioclavicular (AC) area was found.  The report indicates 
that there was some subacromial crepitation of mild to 
moderate degree on both sides.  X-rays showed a partial AC 
separation of the right shoulder.  A similar change was noted 
on the left side.  The report indicates that the x-rays 
showed minimal AC separation and the examiner opined that it 
was of a questionable nature on one oblique view of the right 
shoulder.  The impression was that there was no classical 
anterior dislocation of the shoulder, although it was noted 
that there might have been a subglenoid luxation occurring 
intermittently and that the examiner could make no diagnosis 
of any significant orthopedic disease.  It was noted that the 
veteran had orders to Vietnam and that there was no basis for 
restricting duty.  A September 1968 medical record shows the 
veteran complained that his right shoulder "comes out of 
place."  Examination showed that the shoulder was not 
displaced.  

The separation examination, dated November 1970, indicated 
that there were no significant defects or diagnoses.  
Physical examination showed that the veteran's 
musculoskeletal system was normal and no complaint of 
shoulder pain was noted.  

In his initial claim for service connection filed in 1986, 
the veteran reported treatment for shoulder problems in 1967 
at Fort Gordon and, after service, in 1986.


The evidence previously on file also included a January 1986 
private medical record showing examination and evaluation of 
a left shoulder injury.  The veteran reported that he had had 
a history chronic shoulder dislocation and that the last 
episode had been ten years earlier.  X-ray examination showed 
no acute soft tissue or osseous abnormality.  There was no 
diagnosis and the examiner treated the veteran with a sling.  

VA outpatient records show examination of the shoulders from 
January 1986 to April 1986.  The records note that the 
veteran injured his left shoulder while skiing.  X-ray 
examination of the left shoulder in January 1986 was 
negative.  The initial diagnosis was status post left 
shoulder dislocation.  X-ray examination of the shoulders in 
April 1986 yielded an impression of bilateral peritendinitis 
calcinosis.  
The veteran underwent a VA examination in April 1986.  The 
veteran reported that he originally dislocated his right 
shoulder during military service while playing baseball.  The 
veteran also reported that he dislocated his left shoulder in 
January 1986 while skiing.  The examiner noted that the right 
shoulder was asymptomatic.  The examiner stated that the 
veteran had full range of motion of the right shoulder 
without pain or crepitus, and indicated that there was no 
evidence of instability in the left shoulder.  The examiner 
noted that the veteran had limited motion in both active and 
passive with active flexion limited to 80 degrees and active 
abduction limited to 60, and although there was full 
rotational movement with passive motion, passive flexion 
remained limited to 80 degrees, but passive abduction was 
increased to 90 degrees.  The veteran reported severe pain in 
the left shoulder joint with motion; however, no clinical 
instability of the joint was found and no crepitus was found 
to be palpable.  The impression was recurrent dislocation of 
the shoulders bilaterally, with recent injury to the left 
shoulder with limitation of motion.

In a rating decision dated May 1986, the RO denied the 
veteran's claim for service connection for dislocation of the 
right and left shoulder based on a finding that he had a pre-
service injury of the right shoulder which was not aggravated 
inservice, and there was no evidence of record relating the 
veteran's left shoulder disorder to his active military 
service.  The RO notified the veteran of that decision in a 
letter dated June 16, 1986.  The veteran did not file an 
appeal within one year.  That decision is final based on the 
evidence of record at that time.

In January 1998, the veteran filed his application to reopen 
the previous claim of service connection for a bilateral 
shoulder disorder.  The RO requested that the veteran submit 
additional evidence to reopen his claim.  In a rating 
decision dated June 1998, the RO denied the veteran's request 
to reopen the claim based on a finding that no new and 
material evidence had been provided.





The evidence added to the record since the prior denial 
includes copies of service medical records, personal hearing 
testimony and statements in support of the claim.  

In his June 1998 notice of disagreement, the veteran argued 
that there must be service medical records missing from his 
file because he recalls having received treatment for a right 
shoulder dislocation in August or September 1967.  The 
veteran contends that a medical record completed by a 
physician while stationed at Fort Gordon, Georgia, which 
would show that he had a shoulder problem at that time, is 
missing.  The veteran also cited this medical record in his 
January 1998 substantive appeal.  

The service medical records provided by the veteran are 
duplicate copies of the September 1967 examination report and 
corresponding radiology report, and the September 1968 
examination report.  The veteran testified that these service 
medical records were not a part of the record for purposes of 
the prior May 1986 denial, and therefore, were not 
considered.  Transcript, pp. 3-4 (Mar. 1999).  

The veteran further testified that while he has seen a copy 
of Dr. Rich's one-page report dated September 1967 in the 
claims file, he did not receive a copy of this report with 
the rest of his service medical records, and therefore, it 
must not have been considered in the final denial.  Tr., pp. 
2, 4-5.  Further, the veteran testified that, although 
unrelated to his claim of bilateral shoulder disorder, 
certain medical records pertaining to his hospitalization in 
Fort Bragg, North Carolina are absent from the record.  Tr., 
p. 3.

Criteria

The unappealed May 1986 rating decision that denied 
entitlement to service connection for a bilateral shoulder 
disability is final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 
19.192 (1985) (currently 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.1103 (1999)).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If the Board determines that 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a), the claim is reopened, and it must next be 
determined whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence.  See Elkins v. West, 12 Vet. App. 209, 219 (1999).




Analysis

The veteran has failed to submit new and material evidence in 
support of reopening his claim of service connection for a 
bilateral shoulder disorder.  While the statements submitted 
and the testimony provided by the veteran at the hearing are 
new, insofar as the they were not of record for purposes of 
the prior rating decision, the statements and testimony are 
either cumulative of information previously of record or do 
not bear directly and substantially upon the specific matter 
under consideration.  

The information contained in the statements and testimony 
regarding in-service medical treatment for the veteran's 
shoulder is cumulative of information contained in the 
service medical records that were considered at the time of 
the May 1986 rating decision.  Therefore, this evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

The veteran's statements and testimony are primarily focused 
on the contention that his complete service medical records 
were unavailable at the time of the May 1986 rating decision.  
Specifically, the veteran claims that service medical records 
dated September 11, 1967, including an orthopedic referral, a 
corresponding radiology report, a one-page report by Dr. 
Rich, and a report dated September 21, 1968, were not 
considered in the prior final denial in that those records 
were missing from the claims file at the time the final 
denial was issued.  Contrary to the veteran's contentions, 
however, the Board finds that the claims file shows that the 
National Personnel Records Center forwarded the veteran's 
service medical records to the RO, and the RO received those 
records on April 21, 1986.  

The Board further finds that while the veteran alleges that 
he has not yet received a copy of Dr. Rich's one-page report, 
it is that report which is contained on the reverse side of 
the service medical record dated September 11, 1967, a copy 
of 



which was submitted by the veteran as new evidence.  As to 
the September 21, 1968 report, which the veteran claims was 
not considered in the prior final denial, the Board notes 
that while the RO did not specifically mention this record, 
it merely confirms the findings of the September 1967 
reports.  These service medical records were in the claims 
file at the time of the May 1986 rating decision and 
considered in connection with his original claim for service 
connection.  The specific matter under consideration is 
whether the veteran incurred or aggravated a chronic 
bilateral shoulder disorder during active service.  This 
evidence does not bear directly and substantially upon the 
specific matter under consideration.  His statements and 
testimony do not provide a more complete picture of the 
circumstances surrounding the origin of the claimed injury or 
disability.  Hodge v. West, 155 F.3d at 1363.  Therefore, 
this evidence is not new and material.  38 C.F.R. § 3.156(a).

Finally, the Board acknowledges that while the veteran 
testified that records pertaining to a hospitalization at 
Fort Bragg are absent from the claims file, he does not 
allege that these records pertain to his claim of bilateral 
shoulder disorder.  Accordingly, the Board finds that the 
claimed records, if available, would not contain new and 
material evidence relative to the veteran's claim in this 
matter. 
The additional evidence does not include any competent 
(medical) evidence showing a current left shoulder disability 
and that such is related to service and no competent evidence 
that a chronic right shoulder disorder had its onset in 
service or, if preexisting service, underwent a permanent 
increase in underlying disability therein. 

In summary, the service medical records offered by the 
veteran are not new but merely duplicate copies of evidence 
of record which were appropriately considered by the RO in 
making a decision in the prior final denial.  Further, the 
Board finds the veteran's testimony and statements to be 
cumulative and that they do not bear directly and 
substantially upon the specific matter under consideration.  
Therefore, as no new and material evidence has been provided 
since the final disallowance of the veteran's claim of 
service connection for bilateral shoulder disorder, the Board 
finds that the veteran's claim has not been successfully 
reopened.


ORDER

There having been no new and material evidence submitted by 
the veteran to reopen the claim of entitlement to service 
connection for bilateral shoulder disorder, the appeal is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

